DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group 1 and Species A, claims 1, 5-6, 8-9, and 14-21 in the reply filed on 1/19/2022 is acknowledged.  The traversal is on the ground(s) that because the claims have been amended, Sakai, which was cited in the restriction as showing that the technical features of claim 1 did not make a contribution over the prior art, no longer teaches the limitations of claim 1 and therefore unity of invention is present.
This is not found persuasive. Specifically, it is first noted that at the time of restriction, Sakai taught the limitation of claim 1. The fact that the claims have been subsequently amended does not make the restriction requirement improper or moot. 
Second, assuming for the sake of argument that the restriction requirement is subject to rescindment based on the newly amended claims, it is noted that in the broadest reasonable interpretation of the claims, Sakai does still read on the claims. Specifically, the claim limitation “area” has a broadest reasonable interpretation of “a section, portion, or part.” Accordingly, and portion or part of the opening can read on the claimed feature, and a portion of the dummy opening which is 
Lastly, the technical features of claim 1 do not make a contribution over the prior art in view of the art cited in the rejections below. Accordingly, there was and remains no unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that when a product claim is found allowable (i.e. at the point that the prior art does not teach all of the limitations of claim 1) process claims that include all of the limitations of the allowable product claim will be considered for rejoinder. 
Claims 10-13 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/19/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an open area of a second opening is less than an open area of a first opening” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claims 1, 5, 6, 17 and 20 are objected to because of the following informalities:  
Regarding claim 1, “a first opening” and “a second opening” should be changed to “a first opening of the plurality of first openings” and “a second opening of the plurality of second openings,” respectively
Regarding claim 5, “each first opening,” “at least one first opening,” “each second opening,” and “at least one second opening,” should be changed to “each first opening of the plurality of first openings,” “at least one first opening of the plurality of first openings,” and “each second opening of the plurality of second openings,” “at least one second opening of the plurality of second openings,” respectively.
Regarding claim 6, “at least one second opening,” should be changed to “at least one second opening of the plurality of second openings.”
Regarding claim 17, “a first opening” and “a second opening” should be changed to “a first opening of the plurality of first openings” and “a second opening of the plurality of second openings,” respectively.
Regarding claim 20, “at least one second opening,” should be changed to “at least one second opening of the plurality of second openings.”

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitations “an area of a cross section…decreases (increases) progressively” is unclear as to how an area of a cross section (singular) can increase or decrease.
Regarding claim 18, the limitations “the plurality of first (second) sub-openings,” are unclear because they lack sufficient antecedent basis.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8-9, 14-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0198811; herein “Choi”) in view of Li et al. (US 2019/0386074; herein “Li”).
Regarding claim 1, Choi discloses in Figs. 2-3, 5, and related text a display substrate, having: 
a display area (AA, see [0039]) and a non-display area (DA, see [0039]), the non-display area including a dummy pixel area located in a periphery of the display area, wherein
the display substrate comprises:
a substrate (100);
a first pixel defining layer (400 in AA, see [0060]) disposed on the substrate and located in the display area, the first pixel defining layer having a plurality of first openings (openings of P, see [0053]); and
a second pixel defining layer (400 in DA) disposed on the substrate and located in the dummy pixel area, the second pixel defining layer having a plurality of second openings (openings of DP, see [0054]).

a capacity of a second opening is greater than a capacity of a first opening, and an open area of a second opening is less than an open area of a first opening.
In the same field of endeavor, Li teaches in Fig. 1 and related text a display substrate having a display area (100, see [0027]) and a non-display area (200, see [0028]), the non-display area including a dummy pixel area located in a periphery of the display area, wherein each of the dummy pixel area 
a size of a second pixel (e.g. one dummy pixel 211) is greater than a size of a first pixel (e.g. one active pixel 112), and an area of a second pixel (e.g. one dummy pixel 212) is less than an area of a first pixel (e.g. one active pixel 111) (see Fig. 1 and [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi by having a size of a second pixel greater than a size of a first pixel, and an area of a second pixel is less than an area of a first pixel, as taught by Li, in order to have uniform illumination and better display quality (see Li [0038] at least). Note that the limitation “a capacity of a second opening is greater than a capacity of a first opening, and an open area of a second opening is less than an open area of a first opening” is taught by the combination of two sizes of dummy pixels and active pixels, as shown by Li, in combination with the dummy and active pixels of Choi having openings and a capacity related to the size of the openings. 
Regarding claim 5, Choi further discloses wherein in a direction from each first opening (of P) to the substrate, an area of a cross section of at least one first opening parallel to a surface of the substrate decreases progressively (e.g. tapered sidewalls of 400 from top surface to 300, thus opening gets smaller progressively, see Fig. 5);
at least one second opening (of DP) includes a first sub-opening (e.g. a portion of opening surrounding 300), and a second sub-opening (e.g. a portion of opening surrounding 450/550/600/700) 
in a direction from each second opening to the substrate, an area of a cross section of the second sub-opening parallel to the surface of the substrate decreases progressively (e.g. tapered sidewalls of 400 from top surface to 300, thus opening gets smaller progressively, see Fig. 5), an area of a cross section of the first sub-opening parallel to the surface of the substrate increases progressively (e.g. tapered sidewalls of 400 from top of 300 to bottom of 300, thus opening gets larger progressively, see Fig. 5).
Regarding claim 6, Choi further discloses wherein in at least one second opening, a height of the first sub-opening is the same as a height of the second sub-opening (note that one can choose a portion of the overall opening to read on the “second sub-opening” such that it is the same height as the “first sub-opening”; one example interpretation includes the a portion of the opening which surrounds a portion of 450 is the “second sub-opening,” the portion being chosen to have the same height as 300; a second example interpretation includes a portion of the opening which surrounds a portion of 700 is the “second sub-opening,” the portion being chosen to have the same height as 300).
Regarding claim 8, the combined device shows wherein the first pixel defining layer and the second pixel defining layer are both photoresist layers (Li: 140, see [0033).
Regarding claim 9, Choi further discloses a display device (see [0027]-[0028] at least), comprising the display substrate according to claim 1.
Regarding claim 14, Choi further discloses wherein a surface of the second pixel defining layer away from the substrate (e.g. top surface of 400 in DA) is in a same plane as a surface of the first pixel defining layer away from the substrate (e.g. top surface of 400 in AA).
Regarding claim 15, Choi further discloses wherein all openings in the plurality of first openings and the plurality of second openings are arranged in a matrix in a plane defined by a first direction and a 
Regarding claim 16, Choi further discloses wherein all openings in the plurality of first openings and the plurality of second openings are arranged in a matrix in a plane defined by a first direction and a second direction, the first direction being perpendicular to the second direction; in the second direction, any two adjacent openings are equally spaced (see Fig. 3).
Regarding claim 17, the combined device shows wherein a shape of a cross section of a second opening in a plane of a surface of the second pixel defining layer away from the substrate is the same as a shape of a cross section of a first opening in the plane of the surface of the first pixel defining layer away from the substrate (see Fig. 3 of Choi; see Fig. 1 of Li).
Regarding claim 19, Choi further discloses a minimum area of the cross section of the second sub-opening is the same as a minimum area of the cross section of the first sub-opening (note that one can choose a portion of the overall opening to read on the “second sub-opening” such that it reads on the claimed limitation; one example interpretation is a portion surrounding 450/550/600/700 having a size at the bottom which is the same size as the top of 300).
Regarding claim 20, Choi further discloses in at least one second opening, a capacity of the first sub-opening is equal to a capacity of the second sub-opening (note that one can choose a portion of an overall opening to read on the  “second sub-opening” such that it is the same capacity as the “first sub-opening”; further note that claim is interpreted that the “at least one second opening” having the recited features need not be the same “at least one second opening having the features recited in claim 6).
Regarding claim 21, Choi further discloses wherein the display substrate is an organic light-emitting diode substrate (see [0082] at least).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Li, as applied to claim 5 above, and further in view of Song et al. (US 2016/0247862; herein “Song).
Regarding claim 18, Choi does not disclose
wherein the second pixel defining layer includes a first portion, and a second portion located on a side of the first portion away from the substrate; wherein
the first portion is connected with the plurality of first sub-openings, and a material of the first portion includes a negative photoresist; and
the second portion is connected with the plurality of second sub-openings, and a material of the second portion includes a positive photoresist.
In the same field of endeavor, Song teaches in Fig. 2b or 7b and related text a display substrate comprising
wherein the second pixel defining layer (210 and 220, see [0024]) includes a first portion (210), and a second portion (220) located on a side of the first portion away from the substrate (e.g. the side surface will be apart from or at a distance from the substrate); wherein
the first portion (210) is connected with the plurality of first sub-openings, and a material of the first portion includes a negative photoresist (see [0025]); and
the second portion (220) is connected with the plurality of second sub-openings, and a material of the second portion includes a positive photoresist (see [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi by having the second pixel defining layer includes a first portion, and a second portion located on a side of the first portion away from the substrate; the first portion is connected with the plurality of first sub-openings, and a material of the first portion includes a negative photoresist; and the second portion is connected with the plurality of second sub-openings, and a material of the second portion includes a positive photoresist, as taught by Song, in order to reduce color blending between pixels, provide uniform filling, and improve performance (see Song [0051]).
Claims 5-6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Li, as applied to claim 1 above, and further in view of Kamura et al. (US 2016/0372528; herein “Kamura”).
Regarding claim 5 (alternate interpretation), Choi does not explicitly disclose 
wherein in a direction from each first opening to the substrate, an area of a cross section of at least one first opening parallel to a surface of the substrate decreases progressively;
at least one second opening includes a first sub-opening, and a second sub-opening that is located on a side of the first sub-opening away from the substrate and communicated with the first sub-opening; 
in a direction from each second opening to the substrate, an area of a cross section of the second sub-opening parallel to the surface of the substrate decreases progressively, an area of a cross section of the first sub-opening parallel to the surface of the substrate increases progressively.
In the same field of endeavor, Kamura teaches in Figs. 6C-D and related text a display device having a pixel defining layer (13, see [0168])
wherein in a direction from each first opening to the substrate, an area of a cross section of at least one first opening parallel to a surface of the substrate decreases progressively (e.g. opening between two 13 gets smaller progressively from the top to the center of 13);
at least one second opening includes a first sub-opening (e.g. bottom portion of opening between two 13), and a second sub-opening (e.g. top portion of opening between two 13) that is located on a side of the first sub-opening away from the substrate and communicated with the first sub-opening ; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi by having in a direction from each first opening to the substrate, an area of a cross section of at least one first opening parallel to a surface of the substrate decreases progressively, at least one second opening includes a first sub-opening, and a second sub-opening that is located on a side of the first sub-opening away from the substrate and communicated with the first sub-opening, and in a direction from each second opening to the substrate, an area of a cross section of the second sub-opening parallel to the surface of the substrate decreases progressively, an area of a cross section of the first sub-opening parallel to the surface of the substrate increases progressively, as taught by Kamura, in order to provide an improved pixel defining structure  and method of fabrication therefore where light transmission of the bank is low (see Kamura [0027] at least). Additionally, Kamura shows that a sloped pixel definition layer (e.g. that of Fig. 1) and a shape as claimed are equivalent structures known in the art.  Therefore, because these two  were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the shape as claimed for the sloped shape of Choi. Lastly, it would have been an obvious matter of design choice to have a pixel definition layer with the claimed shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04
Regarding claim 6, the combined device shows wherein in at least one second opening, a height of the first sub-opening is the same as a height of the second sub-opening (Kamura: top portion and bottom portion of opening between two 13 are same height).
Regarding claim 19, the combined device shows wherein a minimum area of the cross section of the second sub-opening is the same as a minimum area of the cross section of the first sub-opening (Kamura: opening between two 13 has same area at the bottom of the top portion and the top of the bottom portion).
Regarding claim 20, the combined device shows wherein in at least one second opening, a capacity of the first sub-opening is equal to a capacity of the second sub-opening (Kamura: opening between two 13 is symmetric top to bottom, thus top portion and bottom portion will have equal capacities).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishikiori et al (US 2018/0374909) is cited for showing a dummy pixel having a greater capacity than the active pixels (see Fig. 2, 6 and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/27/2022